DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 18 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 1-16 and 18 are dependent on Claim 1. Regarding Claim 1, Van Horne 2017 teaches the third, fourth, and fifth elements of the claim (hereafter (1c), (1d), and (1e), respectively) but does not teach the first, second, sixth, seventh, or eighth elements of the claim (hereafter (1a), (1b), (1f), (1g), or (1h), respectively). Van Horne 2017 teaches
(1c), an inner side wall portion and an outer side wall portion oriented generally longitudinally and extending upwardly from laterally opposing sides of the sole portion between the toe end and the heel end towards respective upper free edges which are laterally spaced apart so as to define a lower portion of a tongue opening of the boot therebetween (Paragraph 10: “…a pair of side portions extending upwardly from opposing longitudinally extending sides of the sole portion…” and Paragraph 37: “The tongue spans over the top of the foot of the user and spans laterally between the top edges of the two side portions 52 of the skate boot body.”);
(1d), a heel cup portion extending upwardly from the heel end of the sole portion in connection between the inner and outer side wall portions (Paragraph 29: “The heel portion 58 of the skate boot body is generally cup-shaped between the rear ends of the two side portions 52 so as to extend upwardly from the heel end of the sole portion for receiving the heel of the user therein.”);

As indicated above, Van Horne teaches (1c), (1d), and (1e) but does not teach (1a), (1b), (1f), (1g), or (1h). The prior art does not teach or suggest
(1a) a sole portion extending longitudinally from a toe end arranged to receive toes of the foot thereabove towards a heel end arranged to receive a heel of the foot thereabove;
(1b) a first mounting surface at a bottom of the sole portion adjacent to the toe end thereof, the first mounting surface being arranged to mount a first portion of the lower mounting frame thereon;
(1f) a heel member extending downwardly from the heel end of the sole portion; 
(1g) a second mounting surface at a bottom of the heel member at a location spaced below the heel end of the sole portion by a height of the heel member, the second mounting surface being arranged to mount a second portion of the lower mounting frame thereon;

Claim 17 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 17. 
Claims 19 and 25 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 19; Claim 25 is dependent on Claim 19. 
Claims 21, 22, and 24 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 21; Claims 22 and 24 are dependent on Claim 21. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.







/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618